                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES,                                  )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.: 3:10-CR-161-TAV-DCP
                                                )
TAMRAL GUZMAN,                                  )
                                                )
              Defendant.                        )


                                          ORDER

       Defendant has filed a motion for reconsideration of this Court’s order denying her

compassionate release [Doc. 358]. However, she also filed a notice of appeal with respect

to that order [Doc. 357], which “divests the district court of jurisdiction and transfers

jurisdiction to the court of appeals.” Dickerson v. McClellan, 37 F.3d 251, 252 (6th Cir.

1994); see also Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The

filing of a notice of appeal is an event of jurisdictional significance—it confers jurisdiction

on the court of appeals and divests the district court of its control over those aspects of the

case involved in the appeal.”). These two filings were made on the same day, but even if

this Court were to consider the motion to reconsider as the first filed, this type of motion—

which is not provided for by rule and is generally disfavored—does not affect the

timeliness or operation of the notice of appeal under Federal Rule of Appellate Procedure

4(b). This is therefore not a case like Griggs, where the Supreme Court held that a notice

of appeal, which was filed while a motion under Federal Rule of Civil Procedure 59 was

still pending, was “premature” and thus “ha[d] no effect.” 459 U.S. at 61. This Court
therefore lacks jurisdiction to reconsider its prior order [Doc. 356], and this motion is

therefore DENIED.

      The remaining pending motions, to appoint counsel [Do. 360], for leave to appeal

in forma pauperis [Doc. 361], and for production of medical records [Doc. 363], are hereby

REFERRED to Magistrate Judge Debra C. Poplin, for her consideration and determination

or report and recommendation, as may be appropriate.

      IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE
